DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. The applicant argues that Liu does not teach “generate a separate residual metric for each calculated residual”.  The examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “generating a separate residual metric for each residual block) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Respectfully, the examiner believes the confusion lies with applicant not properly claiming the invention.  Claim 1 states “calculate a separate residual for each of two or more blocks of a frame”.  The residual is never defined to be just one block.  The examiner understands that to calculate a residual you need a least two blocks to be compared to an original version.  The examiner believes that Liu provides this.  Thus, since applicant did not claim invention stated in the Remarks of August 2, 2022 then examiner believes the interpretation of said claim is sufficient.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2015/0215621, hereafter Liu)
As per claim 1, Liu discloses a system comprising:
control logic configured to:
5calculate a separate residual for each of two or more blocks of a frame comprising a plurality of blocks by comparing an original version of each of the two or more blocks to a corresponding predictive block (¶ 19; Video coders may code residual values for the blocks, where the residual values correspond to pixel-by-pixel differences between a predicted block and an original (that is, uncoded) block.);
generate a separate residual metric for each calculated residual;
a rate controller unit configured to:
receive the separate residual metric for each of the two or more blocks (¶ 44; The encoder may store the complexity of every LCU for bit allocation and QP determination.); and
select a quantization strength setting for each of the two or more blocks based on the separate residual metric (¶ 19; Moreover, video coders may quantize transform coefficients of the transformed residual block using a particular degree of quantization indicated by a quantization parameter (QP).); and
10an encoder configured to:
generate an encoded block for each of the two or more blocks by encoding each of the two or more blocks with the quantization strength setting selected for each of the two or more blocks (¶ 26;  In some examples, the encoder may utilize LCU level rate control to determine the QPs for one or more LCUs.).
As per claim 2, Liu discloses the system as recited in claim 1, wherein the rate controller unit is further configured 15to:
receive a block bit budget, desired block quality, historical block quality, and the residual metric; and select the quantization strength setting for the block based on the residual metric, block bit budget, desired block quality, and historical block quality (¶ 44).
As per claim 3, Liu discloses the system as recited in claim 1, wherein the quantization strength setting is determined based at least in part on an access of a lookup table that correlates residual metrics to quantization strength settings (¶ 41 and 42).
As per claim 4, Liu discloses the system as recited in claim 1, wherein the predictive block is at least one of: generated based on a 25gradient, and generated from a block in a previous frame (¶ 47 - 51).
As per claim 5, Liu discloses the system as recited in claim 1, wherein the residual is an N-by-N matrix of pixel difference values between the original version of the block and the predictive block, wherein N is a positive integer (¶ 19).
As per claim 6, Liu discloses the system as recited in claim 1, wherein the residual metric is a complexity estimate of the block (¶ 44).
As per claim 57, Liu discloses the system as recited in claim 1, wherein the residual metric is generated in further response to either an intra-prediction mode or an inter-prediction mode for generating the predictive block (¶ 47 - 53).
Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 2 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 3 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 4 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 1 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 6 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 7 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 2 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 3 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 4 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 5 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 6 are applicable for claim 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487